Mr. Justice Thomas delivered the opinion of the court: On March 25, 1930, while Esmail Gladu was removing siioav from State highway on Route No. 49 at the east edge of the Village of Peotone, Illinois, he stopped at the filling-station of Hinrichs & Schroeder to get gas. As he was leaving the service station he ran his truck into a large snow drift. He then stopped and backed his truck in order to get a better start to ploAv through the drift and, in doing so, the back end of the truck hit the south pier of the service station and moved it off of the foundation. The claimants were out $72.98 to repair the building and file this claim for their damages. It is the settled law of Illinois that the State is not liable for injuries caused by the negligence of its officers, agents or employees, in the absence of a statute creating such liability. This rule is so well known and has been so many times announced by this court and the Supreme Court that a citation of authorities is unnecessary. As the claimants have no cause of action against the State their claim is denied and the case dismissed.